Exhibit 10 (ax)
ASSIGNMENT OF MEMBERSHIP INTEREST IN
TAUBMAN PROPERTIES ASIA LLC
     This Assignment of Membership Interest in Taubman Properties Asia LLC (the
“Assignment”) is made by and between MORGAN PARKER (“Assignor”), and TAUBMAN
ASIA MANAGEMENT II LLC, a Delaware limited liability company (“Assignee”), in
consideration of the sum of One Thousand U.S. Dollars (US $1,000.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged.
     Assignor hereby sells, assigns and transfers to Assignee, forever, all of
Assignor’s right, title and interest in the membership interest (the “Membership
Interest”) in Taubman Properties Asia LLC, a Delaware limited liability company
(the “Company”), and withdraws as a member of the Company. Assignor agrees to
execute and deliver all such further transfers, assignments, conveyances and
assurances as may be reasonably requested by Assignee in order to effect the
full transfer as contemplated hereby.
     Assignor agrees that he has not assigned, pledged or otherwise transferred
all or any portion of his membership interest in the Company and that the
Membership interest is free and clear of all liens and encumbrances and agrees
to warrant and defend the same against any claims by third parties. Assignor
agrees to indemnify, defend and hold harmless Assignee from and against any
claim, loss or damages suffered by Assignee arising out of any breach of the
preceding sentence. Nothing expressed or implied in this Assignment shall be
deemed to be an assumption by Assignee of any liabilities or obligations of
Assignor.
     The terms of this Assignment will be binding upon, inure to the benefit of
and be enforceable by the respective successors assigns of the parties hereto.
None of the provisions of this Assignment may be waived, changed or altered
except in a writing agreed to by all of the parties hereto. This Assignment
shall be governed by and be construed in accordance with the laws of the State
of Delaware, without giving effect to any choice of law or conflict of law
provision that would cause the application of the law of any jurisdiction other
than the State of Delaware. This Assignment may be executed in counterparts,
each of which shall constitute an original, although not fully executed, but all
of which when taken together shall constitute but one Assignment. Delivery of an
executed counterpart of this Assignment by telecopier, facsimile or electronic
means (e.g.,’’pdf’’) shall be effective as delivery of an original executed
counterpart hereof.
Assignor has executed this Assignment as of’ October 4, 2009.

                  By:   /s/ Morgan Parker         Morgan Parker           

 



--------------------------------------------------------------------------------



 



         

ACCEPTANCE
Assignee hereby accepts the foregoing assignment of the Membership Interest.
Assignee has executed this acceptance of Assignment as of October 4, 2009.

             
 
  TAUBMAN ASIA MANAGEMENT LLC,
a Delaware limited liability company  
 
           
 
  By:   /s/Robert Taubman    
 
     
 
Robert Taubman    
 
  Its:   Authorized Signatory    

 